DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The  previous 103 rejection has been withdrawn. However,  in view of the amendments made and further search conducted, a new 103 rejection is set forth below.  
3.	In view of the lack of terminal disclaimer, the Double Patenting rejections are maintained and repeated below.  
4.	In view of amendments made to the claim, additional 112 rejection is set forth below for clarity.  
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 21-25, 27, 29, 32, and 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 10274552. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to providing information on MR pulse sequences of capture protocols to the subject on a display unit and updating the display based on the updated pulse sequence or protocol. The ‘552 claims (10 and 18) are directed to controlling the application of RF pulses to the subject based on the acquired information of the capture protocols or first information to capture MR images as in current application (claims 21, 32).  The ‘552 claims are also directed to controlling the display the content comprising an indication or interface representing information of the MR image capture protocol that is currently executed, indication or interface representing ratio of execution of the MR image protocol that is currently executed, and an indication or interface representing information of another MR image capture protocol to be executed later. The ‘552 claims 14 and 20 are also directed to the displayed content may comprise an image of a natural landscape as in current application (claim 27).  The ‘552 claims further claim the displayed content to include timing information regarding the image capture as in the current application.  The current application claims are directed to display of the protocol information in terms of characters or numbers which would be obvious to present the imaging information to the subject in terms of a readable display to the subject where the display would obviously include letter, numbers, or characters.  The ‘552 claims are additionally directed to displaying capture protocols according to an order of the capture protocols.  The ‘552 claims are an obvious variation of the current application claims to generate MR apparatus that is configured to effectively provide content related to the capture of medical image to an object by using state information or capture information related to the object.  
9.	Claims 21-24,  29, 32, and 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-17 of U.S. Patent No. 9753103.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to providing information on MR pulse sequences of capture protocols to the subject on a display unit and updating the display based on the updated pulse sequence or protocol. The ‘103 claims (4 and 14) are directed to controlling the application of RF pulses to the subject based on the acquired information of the capture protocols or first information to capture MR images as in current application (claims 21, 32).  The ‘103 claims are also directed to controlling the display the content comprising an indication or interface representing information of the MR image capture protocol that is currently executed, indication or interface representing ratio of execution of the MR image protocol that is currently executed, and an indication or interface representing information of another MR image capture protocol to be executed later. The ‘103 claims further claim the displayed content to include timing information regarding the image capture as in the current application.  The current application claims are directed to display of the protocol information in terms of characters or numbers which would be obvious to present the imaging information to the subject in terms of a readable display to the subject where the display would obviously include letter, numbers, or characters.  The ‘103 claims are additionally directed to displaying capture protocols according to an order of the capture protocols.  The ‘103 claims are an obvious variation of the current application claims to generate MR apparatus that is configured to effectively provide content related to the capture of medical image to an object by using state information or capture information related to the object.  
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 21 and 32 include language “based on body information related to the subject”.  It is not clear how the displayed contents are tied to the body information of the subject.  As per application specification paragraph [0077 and 0086] the contents are displayed to the subject based on the physical state of the subject in order to mitigate stress of the subject such as for example displaying content to the subject based on the breathing pattern of the subject in  order to stabilize the breathing pattern of the subject.  It was pointed out during the interview 2/11/22, to include language that would clarify that the content that is displayed to the subject is based on the “physical state of the subject in order to reduce stress level of the subject”.  In the interview summary 2/16/22, it was suggested claim language be clarified to “display the contents to the subject to mitigate stress of the subject on the basis of body information or physical state of the subject”.  Claims 21, 32, and dependent claims do not further clarify how the displayed content to the subject is related to the “body information related to the subject”.  It is suggested that claim 21 and 32 be further modified to reflect the connection between the displayed content and physical state of the subject to reduce the stress level of the subject such that it reads “display the contents to the subject to mitigate stress of the subject on the basis of body information or physical state of the subject”.  
	Additionally, it was also suggested previously to clarify the differences between the interfaces.  Claims 21 and 32 include language “user input interface” in lines 6, 7, respectively.  Claims 21-23, 29, 32, 34, 35, and 37 include language “first user interface”, “second user interface”, and “third user interface”.  As per claim language and specification, the “user input interface” is clearly for the user or operator managing the scanning session while the “first, second, and third user interfaces” are for the subject to view.  Therefore, the “first, second, and third user interfaces” are not for the user to view but for the subject to view while the inside the gantry.  With respect to the claim language, the “subject” is distinct from the “user”.  In terms of the clarity of the claim language, the “user interface” that is only meant for the user cannot also be used to define the “user interface” meant to be viewed by the subject.  There is some ambiguity with respect to the different “user interfaces”.  It is suggested that perhaps the interfaces that are displayed to the subject be modified to “first subject interface”, “second subject interface”, and “third subject interface”.  This would clarify the distinction between the “user interface” that is being viewed by the user or operator from the “subject interface” that is being viewed by the subject.  
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 21, 22, 24-28, 30-32, 34, 36, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostafavi (20050119560) in view of Ohgishi et al. (20130162510). 
With respect to claim 21, Mostafavi teach of an imaging system and method for prompting a patient with instructions and informing a patient a relationship between a result of an activity being performed by the patient and a target result to be achieved by the activity during a imaging session [0011, 0012].  Mostafavi teaches of prompting a patient informing a patient a relationship between a time and a target result to be achieved [0015-0018].  Mostafavi teaches of incorporating such interface for the patient during a CT procedure (as disclosed) or can be implemented in a MRI procedure  where the interface is party of a gantry that is not limited to a rotatable structure but also a sliding or translating configuration [0075].  
Mostafavi therefore teaches of a display or patient prompting device 100 with screen 101 configured to be disposed in a gantry 12 and configured to display the contents to the subject where the screen 101 is placed within the opening 13 of the gantry (fig. 1, [0035-0037]).  The system includes a user input interface or input device 58 configured to receive an user input for controlling the display 100 [0036, fig. 1].  The system includes a sound output interface including a speaker configured to output an audio signal [0065].  The system also includes a wireless communication interface 818 [0073] and would therefore be obvious that the wireless interface is capable of acquiring the contents and capable of receiving information of time remaining until the end of image capture [0054, 0059, 0060].  Under broadest reasonable interpretation, Mostafavi teaches of using a wireless communication interface which can be used to communication timing information related to the scans to the patient.  The reference therefore teaches communicating to the patient relationship between a time and target result desired to be achieved by an activity which allows the patient to perform a certain task based on his/her own awareness of the target result to be desired [0054].  The system further includes a controller 40 which provides power and timing signals and controls rotational speed and position of the gantry based on signals received from the processor 54 [0036].   
With respect to claims 24 and 36, Mostafavi teaches of controlling the display to display to the subject the selected content on the patient prompting system 100 representing timing information for image capture as represented by characters or numbers or informing a patient a relationship between a time and the target result of an activity being performed by the patient and first target result desired to be achieved by an activity represented by a graph, text, a number or message, or symbol, etc. [0064].  Therefore, under broadest reasonable interpretation, with respect to claims 25, 30, 31, 38, and 39,  the reference teaches of controlling the display to display to the subject the selected content on a patient interface representing the time remaining until end of the image capture in terms of characters or numbers and would increase an understanding of the image capture protocol that is currently executed.  With respect to claim 26, Mostafavi teaches of the displayed content to be a video game providing a game interface for the prompting the patient which make the image acquisition process more fun and engaging for the patient [0065].  Furthermore, Mostafavi teach teaches of the controlling the sound output interface [0065] to output an acoustic signal [0070].  With respect to claims 28 and 32 Mostafavi teaches of the controller being configured to control to adjust the position of the display based on the view of the object where the position of the object on display is changed based on response to change in movement of the portion of the patient ([0057], claims 14, 15).  
With respect to claims 21 and 32, Mostafavi teaches of applying the current interface to a CT based system as well as other imaging modalities including MR systems [0075] but does not explicitly teach of the application of radio frequency pulses to the subject and the specifics related to MR imaging system.  In a similar field of endeavor Ohgishi et al. teach of a MR imaging system with a display inside the gantry for the patient o have access to predetermined information [abstract].  Ohgishi et al. teach of a display attached inside the gantry or electronic paper 5 that displays to the subject predetermined information such as remaining scan time, precautions when obtaining an image, and other preferences of the subject to the subject [0023].  Ohgishi et al. teach of transmitting the RF pulses by the transmission coils to reach the control device to capture the MR image [0047].  Ohgishi et al. therefore teach of displaying information to the subject inside the gantry including personal information, images to reduce anxiety of the subject, and remaining imaging time information [0033, 0036, 0046].  With respect to claims 22 and 34, since the claim language is directed to “any one” of the user interfaces to be displayed to the subject, the combination of the references clearly provide an interface for the patient to have access to the imaging conditions/timing information/predetermined information [Mostafavi, 0048; Ohgishi, 0033, 0046].  With respect to claim 27,  Mostafavi teaches of engaging the patient with gaming type interface during the scan but does not teach of providing a natural landscape but Ohgishi et al. teach of the display of natural landscape such as fields of flowers and forest (fig. 4A/B) to reduce a sense of anxiety of a subject [0036].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Ohgishi et al. to modify Mostafavi to display necessary information to the subject to ease the anxiety of the subject suffering from claustrophobia [Ohgishi et al. [0036]].  
14.	Claims 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostafavi in view of Ohgishi et al. and further in view of Tsuruno et al. (5134373).  The previous references do not explicitly teach of moving the position of the display in the gantry with respect to the view of the subject.  In a similar field of endeavor Tsuruno et al. teach of a MR based system and method with a viewing screen that is positioned with in the imaging hole of the gantry (col. 3 lines 32-34).  Tsuruno et al. teach of manually pivoting the viewing screen around a predetermined center where the setting angle of the viewing screen 15 is adjusted to prevent the image display on the viewing screen from being distorted to the subject (col. 4 lines 18-28).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Tsuruno et al. to modify the previous references to ensure proper positioning of the viewing screen or display with respect to the subject to prevent the image displayed on the viewing screen from being distorted and without deteriorating the MR signals (Tsuruno, col. 2 lines 37-39, col. 4 lines 26-29). 
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793